Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Kimberly Karcewski Vargo Goodwin Procter LLP Counselors at Law KVargo@ 901 New York Avenue NW goodwinprocter.com Washington, DC 20001 T: 202.346.4000 F: 202.346.4444 April 29, 2010 Mr. Chad Eskildsen Securities and Exchange Commission treet, NE Mail Stop 4720 Washington, DC 20549-4720 Re: Van Eck Funds (the Registrant) Registration Nos. 002-97596; 811-04297 Dear Mr. Eskildsen: We are writing to respond to the comments that you provided to us by telephone on March 23, 2010 in connection with the registration statement filed February 9, 2010 by the above-referenced Registrant for certain of its series (each a Fund and collectively, the Funds). These comments are set forth below, each of which is followed by our response. Reference to an Item in a response is a reference to an Item of Form N-1A. PROSPECTUSES Fund Summary Section  Investment Objective Comment 1: For each Fund, revise its investment objective to delete the portion of the objective that discusses how the Fund will implement its objective. For example, for the Emerging Markets Fund delete by investing primarily in equity securities in emerging markets around the world from the Funds investment objective. Response 1: We respectfully decline to make the requested change as each Funds investment objective is fundamental and may only be changed with shareholder approval. Fund Summary Section  Fund Fees and Expenses Comment 2: In each Funds Shareholder Fees table, move the parenthesis to the parenthetical in the line item Maximum Sales Charge from before imposed to after purchases so that the parenthetical reads (as a percentage of offering price). Response 2: This change will be made in the Registrants 485(b) filing. Comment 3: For each Fund, pursuant to Instruction 3(e) of Item 3, change the title of the last line item of the Annual Fund Operating Expenses table from Net Annual Fund Operating Expenses to Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement. Response 3: This change will be made in the Registrants 485(b) filing. Comment 4: For each Fund, in the footnote to the Annual Fund Operating Expenses table, briefly describe who can terminate the waiver and under what circumstances pursuant to Instruction 3(e) of Item 3. Response 4: We will add the following disclosure to the footnote: The expense limitation is expected to continue until the Board of Trustees acts to discontinue all or a portion of such expense limitation. Comment 5: For each Fund, delete that you reinvest all of your dividends in the lead-in paragraph to the Expense Example. Response 5: This change will be made in the Registrants 485(b) filing. Comment 6: For each Fund, pursuant to Item 3, revise the portfolio turnover disclosure by replacing the table that discloses the Funds portfolio turnover ratio with the following sentence: During the most recent fiscal year, the Funds portfolio turnover rate was % of the average value of its portfolio. Response 6: This change will be made in the Registrants 485(b) filing. 2 Fund Summary Section  Principal Investment Strategies Comment 7: In each Funds Principal Investment Strategies section, move the last two paragraphs related to the Funds temporary defensive positions and Rule 35d-1 shareholder notification from the summary section to the section of the prospectus that includes Item 9(a) disclosures. Response 7: This change will be made in the Registrants 485(b) filing. Fund Summary Section  Principal Risks Comment 8: For each Fund, confirm whether Securities Lending is a principal risk of the Fund. If it is a principal risk, include disclosure regarding securities lending in the Funds principal investment strategies. If it is not a principal risk, delete the risk from the Principal Risks section and discuss elsewhere, as appropriate. Response 8: We have confirmed that securities lending is not a principal risk for each Fund.
